Name: 1999/359/EC: Council Decision of 17 May 1999 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1999-06-03

 Avis juridique important|31999D03591999/359/EC: Council Decision of 17 May 1999 appointing a member of the Committee of the Regions Official Journal L 140 , 03/06/1999 P. 0026 - 0026COUNCIL DECISIONof 17 May 1999appointing a member of the Committee of the Regions(1999/359/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to the Council Decision of 26 January 1998(1) appointing members and alternate members of the Committee of the Regions,Whereas a seat as a member of the Committee has become vacant following the resignation of Mr JosÃ © Antonio Ardanza Garro, of which the Council was notified on 19 March 1999;Having regard to the proposal from the Spanish Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Juan JosÃ © Ibarretxe Markuartu is hereby appointed a member of the Committee of the Regions in palce of Mr JosÃ © Antonio Ardanza Garro for the remainder of his term of office, which expires on 25 January 2002.Done at Brussels, 17 May 1999.For the CouncilThe PresidentJ. FISCHER(1) OJ L 28, 4.2.1998, p. 19.